Determination of respondent Police Commissioner, dated August 26, 1998, dismissing petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County, [Sheila Abdus-Salaam, J.], entered June 9, 1999), dismissed, without costs.
Substantial evidence supports respondent’s finding that petitioner, in the course of a traffic-related altercation while off duty, did not accidentally discharge his weapon but, instead, deliberately aimed and fired it at the complainant’s vehicle. No basis exists to disturb respondent’s findings of credibility (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444), or the penalty imposed (see, supra, at 445). Concur — Williams, J. P., Tom, Ellerin, Andrias and Saxe, JJ.